Title: From Thomas Jefferson to John Langdon, 2 August 1808
From: Jefferson, Thomas
To: Langdon, John


                  
                     Aug. 2. 1808.
                  
                  I recieved in due time your favor of June 24. covering the address of the House of Representatives & Senate of New Hampshire, and I ask leave, through the same channel, to return the inclosed answer, to be communicated to them in whatever way you think most acceptable. highly gratified by this approbation of the legislature of your state, as it respects myself personally, the moment, at which it is expressed, gives it peculiar value, as a public document, it is the testimony of a respectable legislature in favor of a measure submitting our fellow-citizens to some present sufferings, to preserve them from future & greater: and cannot fail to strengthen the disposition to maintain it which I am happy to percieve is so general.   I tender you my affectionate salutations and, with every wish for your health & happiness, the assurance of my high respect & consideration.
                  
                     Th: Jefferson 
                     
                  
               